Citation Nr: 0333993	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-05 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to April 1, 1998, for 
additional compensation based on recognition of a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from March 1941 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.


REMAND

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of 
dependent spouse.  He maintains that additional compensation 
should have been paid effective May 24, 1993, the effective 
date of the increased evaluation in his compensation benefits 
resulting in a combined rating of 40 percent.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  That law redefined 
the obligations of VA with respect to its duty to assist as 
well as enhanced VA's duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Recently, the United States Court of 
Appeals for the Federal Circuit invalidated the regulations 
that empowered the Board to both issue written notification 
of the VCAA to claimants and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the claimant or his or her representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003). 

More recently, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

A review of the record reflects that the veteran was not 
informed of the evidence necessary to establish his claim as 
set forth in the VCAA and the implementing regulations.  
Information was provided to the veteran by the RO in a letter 
dated in April 2001.  However, this letter was confined to an 
issue not currently before the Board. 

Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  The RO is requested to inform the 
veteran of the evidence needed to establish 
his specific claim of entitlement to an 
effective date prior to April 1, 1998, for 
additional compensation based on recognition 
of a dependent spouse and to inform him of 
what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Following any addition actions deemed appropriate by the RO, 
the case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  The 
veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




